DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adkins (US. Pat. No. 2,258,312).
Regarding independent claim 1, Adkins discloses a trumpet/cornet (10) - which is a known member of the class of musical instruments known as “brass wind instruments” (corresponding to the claimed “said brass musical instrument is selected from the group consisting of…trumpet…cornet”). 
The Adkins trumpet/cornet includes a tubular portion (12) to which a shank/stem (14)(corresponding to the claimed “stem comprises the hollow lead pipe of a brass musical instrument”) coupled to a mouthpiece 
It is noted that Applicant claims a “smoker’s pipe comprising a tobacco bowl for burning tobacco”, however, Adkins teaches all of the structural limitations of the above-referenced claims since, as clearly seen in Figs. 1-2, the shank/stem (14)(“stem”) is attached to and extends from the mouthpiece (16)(“bowl”), and is affixed to said “bowl” by the thimble member (36)(“hollow threaded element”), all of which corresponds to the claimed “smoker’s pipe” structure. As such, the “smoker’s pipe” recitation in the instant preamble is not deemed to differentiate the claimed invention from the Adkins reference. The Federal courts have held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause (Kropa v. Robie, 88 USPQ 478). Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates (Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94). 
.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hebert (US. Pat. App. Pub. 2015/0053062).
Regarding independent claim 1, Hebert discloses a section of a brass wind instrument, such as a trumpet, trombone, French horn, tuba, sousaphone, cornet, flugelhorn, baritone, euphonium, etc. (corresponding to the claimed “said brass musical instrument is selected from the group consisting of trombone, trumpet, French horn, euphonium, tuba, cornet, flugelhorn…sousaphone”). 
The Hebert invention includes a “brass instrument receiver tubing” (1)(corresponding to the claimed “stem comprises the hollow lead pipe of a brass musical instrument”) coupled to a “cup” (3)(corresponding to the claimed “bowl comprises a brass musical instrument”) via a “shank/threaded connection”(2)/(4)(corresponding to the claimed “hollow threaded element”)(see paras. [0016] - [0019]).  
It is noted that Applicant claims a “smoker’s pipe comprising a tobacco bowl for burning tobacco”, however, Hebert teaches all of the structural limitations of the above-referenced claims since, as clearly seen in Fig. 1, the brass instrument receiver tubing (1)(“stem”) is attached to and Kropa v. Robie, 88 USPQ 478). Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates (Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94). 
Hence, the Hebert reference is deemed to anticipate the above-referenced claim.
Response to Arguments
Applicant's arguments filed on March 20, 2021 have been fully considered. As it relates to the objection to the drawings under 37 CFR 1.83(a), that objection has now been withdrawn. However, as Applicant’s 
-Applicant argues that the Adkin reference does not disclose a smoking pipe wherein the stem portion of the pipe is the lead pipe of a brass musical instrument and, hence, is not anticipatory thereof within the meaning of 35 USC 102(a)(1). However, this argument does not make clear exactly why Applicant feels the Adkins reference does not disclose the claimed smoker pipe element(s) and, inversely, how the language of the claim patentably distinguishes it from the Adkins reference. Nonetheless, as stated in the above rejection, the Examiner has stated that while it is noted that Applicant claims a “smoker’s pipe”, Adkins teaches all of the structural limitations of the above-referenced “pipe” (as clearly seen in Figs. 1-2, including the claimed “stem portion of the pipe is the lead pipe of a brass musical instrument” - which corresponds to the lead pipe of the brass instrument of Adkins - elements (12/14)). Further, the “smoker’s pipe” recitation in the instant preamble is not deemed to differentiate the claimed invention from the Adkins reference. The Federal courts have held that when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates (Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94). 
(NOTE: Applicant has failed to address the rejection of the instant claim under 35 USC 102(a)(1) over Hebert (US. Pat. App. Pub. 2015/0053062); however, based on the Examiner’s position that the Adkins reference, alone, anticipates the claim of record, this oversight is moot).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Thursdays and alternate Monday and Tuesdays, 7:00A-3:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/DIONNE W. MAYES/Examiner, Art Unit 1747       


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747